Label Matrix for local noticing             (p)INTERNAL REVENUE SERVICE                    MWM Oil Company, Inc.
1083-6                                      CENTRALIZED INSOLVENCY OPERATIONS              821 N. High St.
Case 19-11404                               PO BOX 7346                                    Towanda, KS 67144-9047
District of Kansas                          PHILADELPHIA PA 19101-7346
Wichita
Fri Jul 26 15:47:04 CDT 2019
Wichita Headquarter Office                  AA Fishing Tool & Rental                       Albert Hogoboom Oil Field Truc
167 US Courthouse                           PO Box 1491                                    767 Oil Hill Rd.
401 North Market                            Great Bend KS 67530-1491                       El Dorado KS 67042-3361
Wichita, KS 67202-2089


Butler County Treasurer                     C & G Drilling, Inc.                           Capital One
205 W. Central, 2nd Floor                   303 South High                                 PO Box 30285
El Dorado KS 67042-2106                     Eureka KS 67045-2210                           Salt Lake City UT 84130-0285



Capital One                                 Cates Supply, Inc.                             Charlene A Giles
PO Box 60599                                PO box 267                                     821 High St.
City of Industry CA 91716-0599              Winfield KS 67156-0267                         Towanda KS 67144-9047



Charlene A Giles                            Charlene A. Miles                              Cody C. Branham
841 High St.                                821 High Street                                Adam Jones Law Firm
Towanda KS 67144                            Towanda KS 67144-9047                          1635 Waterfront #200
                                                                                           Wichita KS 67206-6623


Cody C. Branham                             Community Nat’l Bank & Trust                   Copeland Acid & Cement
Adams Jones Law Firm                        127 N. Main                                    PO Box 438
1635 Waterfront #200                        Newton KS 67114-3440                           Haysville KS 67060-0438
Wichita KS 67206-6623


Corey M. Adams                              Corey M. Adams                                 Darren Kirkpatrick
300 W. Douglas, Suite 500                   McDonald Tinker PA                             4707 SW 4th Terrace
Wichita KS 67202-2919                       300 W. Douglas Ave. Suite 500                  El Dorado KS 67042-8470
                                            Wichita KS 67202-2919


Dave’s Electric                             David L and Sondra L Meeds                     Depew Gillen Rathbun McInteer
PO Box 486                                  13610 W Autumn Ridge                           8301 E 21st Street N, Ste 450
El Dorado KS 67042-0486                     Wichita KS 67235-9769                          Wichita KS 67206-2936



Dyna-Log, Inc.                              Estate of Benjamin A. Giles                    Estate of Benjamin M . Giles
PO Box 105                                  Daniel V. Hiatt, Jr.                           Daniel V. Hiatt, Jr.
El Dorado KS 67042-0105                     Swanson Bernard, LLC                           Swanson Bernard, LLC
                                            4600 Madison Ave. Suite 600                    4600 Madison Ave., Suite 600
                                            Kansas City MO 64112-3031                      Kansas City MO 64112-3031

Financial Pacific Leasing                   Fud Mudd                                       G&G Machine & Welding Service
PO Box 4568                                 767 Oil Hill Rd                                PO Box 704
Federal Way WA 98063-4568                   El Dorado KS 67042-3361                        El Dorado KS 67042-0704

                                  Case 19-11404    Doc# 13           Filed 07/26/19   Page 1 of 4
Gressel Oil Field Service, LL              Hite Fanning & Honeyman, LLP                  Internal Revenue Service
PO Box 438                                 100 N. Broadway                               PO Box 7346
Haysville KS 67060-0438                    Wichita KS 67202-2216                         Philadelphia PA 19101-7346



Kalamar, Inc.                              Kansas Corporation Commission                 Kansas Department of Revenue
1405 East Willow Rd.                       266 N. Main, #220                             Civil Tax Enforcement
Enid OK 73701-8714                         Wichita KS 67202-1514                         PO Box 12005
                                                                                         Topeka KS 66601-3005


Kansas Fishing Tool, Inc.                  Kate M. Wary                                  Lee’s Well Service, LLC
PO Box 892                                 1310 Kansas                                   15100 E 61st North
Great Bend KS 67530-0892                   PO Box 1349                                   Benton KS 67017
                                           Great Bend KS 67530-1349


M. J. Murphy Oil, LLC                      Martens Work Comp Law LLC                     Maxidize Prod. Serv., LLC,
590 N. Haverhill Rd.                       6491 S. Mark Twain Rd.                        PO Box 542
El Dorado KS 67042-3187                    Derby KS 67037                                Winfield KS 67156-0542



McCamey Pump Jack Sales & Serv             McIntosh Welding                              Michael Andrusak
PO Box 551                                 6658 SE Hwy 54                                Adams Jones Law Firm
Mc Camey TX 79752-0551                     El Dorado KS 67042-8514                       1635 N. Waterfront Pkwy, #200
                                                                                         Wichita KS 67206-6623


Michael R. Andrusak                        Midland National Bank                         P. John Eck
Adams Jones Law Firm                       PO Box 427                                    PO Box 377
1635 N. Waterfront Pkwy, #200              527 N. Main                                   Attica KS 67009-0377
Wichita KS 67206-6623                      Newton KS 67114-2256


P. John Eck, Trustee                       PJ Kluin                                      Perry A. Jones
Eck-90 Trust                               Kluin Law Office                              222 N. Chautauqua
PO Box 377                                 105 S. Highland                               Wichita KS 67214-4721
Attica KS 67009-0377                       PO Box Drawer G
                                           Chanute KS 66720-2403

Pinnacle Energy Services, LLC              Pyles Automotive                              QES Pressure Pumping LLC
9420 Cedar Lake Ave.                       407 Main Street                               Dept. 970
Oklahoma City OK 73114-7809                Towanda KS 67144-8835                         PO Box 4346
                                                                                         Houston TX 77210-4346


QES Pressure Pumping LLC                   R & S Auto Parts                              R & W Bit Service
PO Box 884                                 2026 W 6th Ave                                PO Box 635
Chanute KS 66720-0884                      El Dorado KS 67042-3119                       Ellinwood KS 67526-0635



R. A. (Dick) Schremmer Trustee             RAG Oil Co., LLC                              RGK Transportation LLC
The Dickester Revocable Trust              821 High Street                               1337 North Meridian, Suite 100
PO Box 438                                 Towanda KS 67144-9047                         Wichita KS 67203-4641
Haysville KS 67060-0438
                                 Case 19-11404    Doc# 13          Filed 07/26/19   Page 2 of 4
Richard Schremmer                                    Robert C Lewellyn                                    Robert R. Eisenhauer
The Dickster Revocable Trust                         PO Box 609                                           113 E. Third
PO Box 438                                           Kechi KS 67067                                       PO Box 825
Haysville KS 67060-0438                                                                                   Pratt KS 67124-0825


Sherwood, Harper, Dakan, Unruh                       The Buckeye Corporation                              Tim J. Mahoney
833 N. Waco                                          625 S. Main St.                                      561 S. Westshore Drive
Wichita KS 67203-3989                                El Dorado KS 67042-3519                              Wichita KS 67209-1045



Towanda State Bank                                   Towanda State Bank                                   Trent Hardison
400 Main                                             PO Box 429                                           5205 S. Clifton Ave., Lot 301
Towanda KS 67144-8834                                400 Main                                             Wichita KS 67216-4405
                                                     Towanda KS 67144-8834


U.S. Trustee                                         Velma Willson                                        Westar Energy
Office of the United States Trustee                  6664 Eagle Drive                                     100 S Broadway
301 North Main Suite 1150                            Derby KS 67037-9054                                  Wichita KS 67202
Wichita, KS 67202-4811


Willis Kirkpatrick                                   William B. Sorensen Jr.
403 North Maple                                      Morris Laing Evans Brock And Kennedy
Peabody KS 66866-1121                                Old Town Square
                                                     300 N Mead Suite 200
                                                     Wichita, KS 67202-2745



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service
271 W 3rd St N Ste 3000
Stop 5333 WIC
Wichita, KS 67202




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Charlene A Giles                                  (d)Charlene A. Giles                                 (d)Charlene A. Giles
821 High Street                                      821 High St.                                         821 High Street
Towanda KS 67144-9047                                Towanda KS 67144-9047                                Towanda KS 67144-9047



(d)Corey M. Adams                               (d)Estate of Benjamin M. Giles                         (d)Estate of Benjamin M. Giles
McDonald Tinker PA                              Daniel V. Hiatt, Jr.                                   Daniel V. Hiatt, Jr.
300 W. Douglas Ave., Suite 500                  Swanson Bernard, LLC                                   Swanson Bernard, LLC
Wichita KS 67202-2919                           4600 Madison Ave., Suite 600                           4600 Madison Avenue, Suite 600
                                                Kansas City
                                      Case 19-11404     Doc#MO 64112-3031
                                                                13 Filed 07/26/19                Page 3Kansas
                                                                                                         of 4City MO 64112-3031
End of Label Matrix
Mailable recipients   73
Bypassed recipients    6
Total                 79




                           Case 19-11404   Doc# 13   Filed 07/26/19   Page 4 of 4
